DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 June, 2022 has been entered. 

Election/Restrictions
Applicants elected group I (method of synthesis) and the protecting group strategy of examples 1 and 2 (Fmoc with Boc side chain) without traverse in the replies filed on 6 Oct and 29 Oct, 2021.

Claims Status
Claims 1, 3, and 6-10 are pending.
Claim 10 has been amended.

Withdrawn Objections
The objection to claim 10 due to improper status indicator is hereby withdrawn due to amendment.

Withdrawn Rejections
The rejection of claim 10 under 35 USC 112(b) as being indefinite for lack of antecedent support is hereby withdrawn due to amendment.

Maintained/Modified Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Feelders et al (Nat. Rev. Drug Discov. (2012) 11 p597-598) in view of Nyfeler (Meth. Mol. Biol. (1994) 35 p303-316) with evidentiary support from the drug bank entry for Signifor (https://go.drugbank.com/salts/DBSALT003007, downloaded 2 Nov, 2021)

Feelders et al discuss pasireotide which is used for the treatment of Cushing’s disease (p597, 1st column, 1st paragraph) as Signifor (box 1, p598), which, as evidenced by the drug bank entry for this drug, is a diacetate salt.  This is a cyclohexapeptide somatostatin analog, which binds to 4 of the 5 somatostatin receptors (p597, 2nd column, 4th paragraph).  
The difference between this reference and the instant claims is that this reference does not discuss synthesis of pasireotide.
Nyfeler discusses fragment condensation to synthesize peptides (title).  This is the classic method of building peptides of more than about 5 amino acids (p303, 1st paragraph), although it is also possible to synthesize fragments on solid support and couple them either in solution (p303, 2nd paragraph), or resin (p303, 3d paragraph, continues to p304).  The approach allows for easier synthesis of difficult couplings (p305, 3d paragraph) and lead to an easier purification (p305, 4th paragraph).  The solution approach takes more time and experience, but is more general (p306, 2nd paragraph), while solid phase condensations are more rapid (p306, 3d paragraph).  Note that the reference refers to a recent synthesis where all components are made in solution (p303, 1st paragraph).  Gly is chosen as the C-terminal amino acid in the coupling if possible, with Pro as a second choice, because these residues are resistant to racemization (p307, 2nd paragraph).  Standard protecting group chemistry can be used, such as Fmoc using t-butyl type protection for side chains (p307, 4th paragraph).  Standard condensation reagents, such as DCC or TBTU type reagents, with or without additives, such as HOBt, can be used (p308, 2nd through 4th paragraphs).  The material can be cleaved from the resin (or protecting groups removed for solution phase (p311, 5th paragraph), and can be followed by additional purification steps, such as chromatography (p312, 1st paragraph).  Examples are given of coupling on Wang resin using Boc side chain protection (note example 3.3.2, p312, 5th paragraph) and solution phase coupling using a C-terminal O-tBu protecting group (p313, example 3.3.5, 4th paragraph).  This reference discusses using fragment condensation.
Therefore, it would be obvious to make the pasereotide of Feelders et al using the protocol of Nyfeler et al, for easier purification and avoidance of problematic couplings.  As Nyfeler et al gives detailed instructions on how to use this method, an artisan in this field would attempt this process with a reasonable expectation of success.
Nyfeler et al teaches coupling at either a Gly or a Pro residue.  There is one Pro and no Gly residues, making this an obvious location to perform the coupling.  As this is a cyclic peptide, any fragment condensation will require two couplings (one to couple the fragments, a second to close the ring).  With 6 amino acids, there are only 5 locations where the ring can be closed (the 6th position, C-terminal to the Pro derivative, is used to couple the fragments).  It is therefore obvious to try every possibility to find the ones that avoid difficult couplings (noted by Nyfeler et al as a reason to use a fragment coupling process).  While the references do not specify the purity after workup, one reason for fragment condensation is easier purification, so a person of skill in the art would reasonably be able to meet the claimed purity limitations given a good faith attempt at purification. Alternatively, purity, by itself, is not a patentable distinction (MPEP 2144.04(VII).  
Feelders et al discusses pasireotide, while Nyfeler et al teaches fragment condensation and render obvious the fragments of claim 1.  As noted above, part of the motivation for using the method of Nyfeler et al is improved purity, rendering obvious claims 1 and 10.
Nyfeler et al discusses using DCC or TBTU type coupling agents, with or without additives, such as HOBT, rendering obvious claim 3.
Nyfeler et al discusses solution phase and solid phase synthesis of fragments.  While solution phase requires more skill, it explicitly references compounds made that way.  Thus, the method of fragment condensation is a design choice, rendering obvious claim 6.
Nyfeller et al mentions using Fmoc protecting groups (a base labile protecting group), rendering obvious claim 7.
Nyfeler et al teaches coupling on bead, and give examples using Wang resin, or in solution using O-tBu.  Thus, the combination of references renders obvious claim 8.
As evidenced by the DrugBank citation for the drug of Feelders et al, the drug has a diacetate salt, rendering obvious claim 9.
response to applicant’s arguments
	Applicants argue that the cited references do not teach or suggest the specific fragments of the claimed method, that the references do not discuss how to achieve the claimed purity, that there are a number of differences between Nyfeler et al and the instant claims, and that there is not a finite number of possibilities.
Applicant's arguments filed 12 June, 2022 have been fully considered but they are not persuasive.

Applicant’s argue that the cited references do not teach or suggest the exact fragments used.  This is an exaggeration.  As noted in the rejection, Nyfeler et al explicitly suggests conjugation at a proline residue on the C-terminus.  The second conjugation site is determined by optimization (obvious to try).  
Applicants argue that none of the references describe the specific purification steps required to meet the purity limitations of the claims.  Applicants have not specified any purification steps, merely that the final purity be greater than 99%.  Nyfeler et al explicitly teaches purification after synthesis, and the motivation for using the method of Nyfeler et al is, in part, that they products are easier to purify.  Purity is thus a matter of optimization, or, alternatively, purity, in and of itself, is not a patentable distinction.  Applicants have provided no evidence that a person of skill in the art would find it difficult to achieve the claimed purity; the argument is that the reference does not describe how to purify.  That is not sufficient to overcome the rejection.
Applicants point to a number of alleged differences between Nyfeler et al and the instant claims.  These appear to be that the reference does not discuss pasireotide, and that the fragments used in the claims are not explicitly disclosed.  Feelders et al teaches pasireotide, and Nyfeler et al renders obvious the fragments used in the claims, as discussed repeatedly.
Finally, applicants argue that the rejection is an improper obvious to try rejection, and that there are an infinite number of possibilities to select from.  An obvious to try rejection requires 4 components:  1) a finding that there is a problem in the art, 2) a finding that there are a finite number of solutions, 3) a finding that a person of skill in the art could have pursued the potential solutions with a reasonable expectation of success, and 4) whatever additional findings may be necessary.  Nyfeler et al, by stating specific residues are preferable at the C-terminus, explicitly teach that different fragments can give better or worse results, meeting requirement 1.  There are only 5 possible places to put the second coupling, meeting requirement 2.  Nyfeler et al discuss the chemistry and how to perform these reactions, meeting requirement 3.  No additional teachings are necessary.  It is not clear why applicants feel there are an infinite number of possibilities; the actual possibilities that applicants are talking about are not discussed.
In essence, applicants have optimized the synthesis of pasireotide, based on the teachings of Nyfeler et al.  However, mere optimization is not a patentable distinction.

New Rejections
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 9 specifies a preferable salt of formula (I).  It is not clear if this is an actual claim limitation or not.  Note that if the counterion is not a claim limitation, the claim does not limit claim 1, from which it depends.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214. The examiner can normally be reached M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED H REYNOLDS/Primary Examiner, Art Unit 1658